DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
	This communication is responsive to Applicant’s request for continued examination (RCE) submitted on 10/22/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 has been considered by the examiner.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be rendered anticipatory or obvious to one of ordinary skill in the art. See also the image file wrapper (IFW) of parent application 17/022,522 with additional reasons for allowance.
Satyan is drawn to frequency modulated LIDAR systems and which teaches a scanning optical subsystem for use in a coherent LIDAR system, a laser driver that controls the output frequency of a laser source by varying an electrical current or time delay provided to the input of the laser source, employing optical fibers to provide optical paths between various optical components, superimposing a local oscillator (LO) signal with received light signal at a detector, and determining range to a target.
Ferreira is drawn to a LIDAR sensor device and which teaches a fast, high-power optical switching arrangement, a waveguide arrangement connecting various optical components, superposition of measurement signals from multiple pixels of a detector, and distance determination to an object of interest.
Eckart is drawn to the particulars for generating a Gaussian mixture model hierarchy and which teaches an optical distribution matrix in the form of a data tree structure.
Zhao is drawn to multi-port optical switch arrangements and which teaches a desirable optical switch arrangement that allows for high speed switching and low optical insertion loss. 
Asghari is drawn to a scanning LIDAR system and which teaches multiple optical switches arranged in a branch configuration. 
Regarding the 10/22/2021 IDS, the official correspondence set forth by the EPO and the references listed were not compelling as they did not provide clarity and teaching sufficient to readily cure the deficiencies determined herein.
Deficiencies found in the prior art include a lack of motivation to combine, particularly without imposing impermissible hindsight, as well a failure of the prior art to teach the operational and positional relationships among components in such a way that renders the claimed invention obvious to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037. The examiner can normally be reached Generally Monday-Friday, 8:00AM-4:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645